Title: Anthony Charles Cazenove to Thomas Jefferson, 25 October 1817
From: Cazenove, Anthony Charles
To: Jefferson, Thomas


                    
                        Sir
                        Alexandria
Octr 25th 1817
                    
                    I improve the opportunity of Doctor Watkins to forward you a paper bundle I have just received for you from my friend Mr J. J. Vanderkemp of Philadelphia & am very respectfully
                    
                        Your most Obedt Servt
                        Ant Chs Cazenove
                    
                